DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3 and 5-16 are pending in this office action
Claim 1 and 7 have been amended

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 10/28/2021 have been considered but are not persuasive. The reasons set forth below.
Applicant Argues:
On page 8 of the remarks, Applicant argues Yoon is completely silent with respect to, on a condition that an LPI is received, to stop transmitting CQIs for a cell in response to the LPI.
In response, the Examiner respectfully submits
when LPI is 0, the CQI is stopped being sent to non-anchor carrier) indicating ceasing transmission of CQI for non-anchor carriers/cells while continuing the transmission of CQIs for the anchor carriers. 
Therefore Yoon does disclose on a condition that an LPI is received, to stop transmitting CQIs for a cell in response to the LPI.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1) in further view of Yoon et al (US 2007/0091817 A1).

Regarding claim 1, Yu teaches a wireless transmit/receive unit (WTRU) comprising a transmitter, a receiver, a processor (Yu: Figs. 2 and 7; Fig. 13; UE/WTRU reporting CQI to Node B);
the processor configured to determine a plurality of channel quality indicators (CQIs) using measurements of downlink transmissions (Yu: Figs. 8-14; [0087]-[0089], UE transmits plurality of CQIs);
Yu: [0090], [0113], UE receives upper layer/RRC signaling from Node B; Note that subcarrier/radio resource is allocated/managed in the upper layer/RRC layer, see for example [0047]; [0064]); 
	the processor and the transmitter configured to periodically transmit control information in slots based on the received at least one RRC message (Yu: Figs. 8-14; [0087]-[0090], UE transmits plurality of CQIs in radio subframes based on signaling from the Node B; see also [0121]-[0125]).  
Yu does not explicitly disclose wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells; and wherein in response to expiration of a first configured time period associated with a first cell of the plurality of cells or in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells, the control information-2- 6881826.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells for a second time period.
	Khan teaches wherein the control information includes CQIs for a plurality of cells (Khan: Fig. 4; [0028], plurality of CQIs for plurality of cells) 
wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells (Khan: Fig. 4; [0028]; UE reports CQI for cell-1/first cell and cell-2/second cell during first time period (404, 406, 408, 410, 412, 414, 416 and 418).

Yu in view of Khan does not explicitly disclose wherein, on a condition that a first configured time period associated with a first cell of the plurality of cells expires or a layer 2 (L2) message associated with the first cell of the plurality of cells is received, the control information-2- 6881826.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells for a second time period.
Yoon teaches wherein, on a condition that a first configured time period associated with a first cell of the plurality of cells expires or a layer 2 (L2) message associated with the first cell of the plurality of cells is received, the control information-2- 6881826.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells for a second time period (Yoon: Figs. 5-6, [0031]-[0033], [0035]-[0037],[0040]-[0042], the AT receives from AN, LPI/message indicating ceasing transmission of CQI for non-anchor carriers/cells while continuing the transmission of CQIs for the anchor carriers; Figs. 5-6 show MAC level/L2 frame).
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan wherein, on a condition that a first configured time period associated with a first cell of the plurality of cells expires or a layer 2 (L2) message associated with the first cell of the plurality of cells is 

Regarding claim 7, Yu teaches a method performed by a wireless transmit/receive unit (WTRU), the method comprising (Yu: Fig. 13; UE/WTRU reporting CQI to Node B):  
	receiving, by the WTRU, a radio resource control (RRC) message (Yu: [0090], [0113], UE receives upper layer/RRC signaling from Node B; Note that subcarrier/radio resource is allocated/managed in the upper layer/RRC layer, see for example [0047]; [0064]); 
	determining, by the WTRU, a plurality of channel quality indicators (CQIs) from measurements of downlink transmissions from one or more cells (Yu: Figs. 8-14; [0087]-[0089], UE transmits plurality of CQIs); 
	transmitting, by the WTRU to a network, control information periodically in slots based on the received RRC message (Yu: Figs. 8-14; [0087]-[0089], UE transmits plurality of CQIs in radio subframes; see also [0121]-[0125]).  
Yu does not explicitly disclose wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells; and wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period 
	Khan teaches wherein the control information includes CQIs for a plurality of cells (Khan: Fig. 4; [0028], plurality of CQIs for plurality of cells) 
wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells (Khan: Fig. 4; [0028]; UE reports CQI for cell-1/first cell and cell-2/second cell during first time period (404, 406, 408, 410, 412, 414, 416 and 418).
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells as disclosed by Khan to provide a cell switching and packet combining system (Khan: Abstract).
Yu in view of Khan does not explicitly disclose wherein, on a condition that a first configured time period associated with a first cell of the plurality of cells expires or a layer 2 (L2) message associated with the first cell of the plurality of cells is received, the control information-2- 6881826.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells for a second time period.
Yoon teaches wherein, on a condition that a first configured time period associated with a first cell of the plurality of cells expires or a layer 2 (L2) message associated with the first cell of the plurality of cells is received, the control Yoon: Figs. 5-6, [0031]-[0033], [0035]-[0037],[0040]-[0042], the AT receives from AN, LPI/message indicating ceasing transmission of CQI for non-anchor carriers/cells while continuing the transmission of CQIs for the anchor carriers; Figs. 5-6 show MAC level/L2 frame).
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan wherein, on a condition that a first configured time period associated with a first cell of the plurality of cells expires or a layer 2 (L2) message associated with the first cell of the plurality of cells is received, the control information-2- 6881826.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells for a second time period as disclosed by Yoon to provide a system for lowering power consumption at a terminal (Yoon: [0008]).

Regarding claim 10, Yu in view of Khan teaches wherein the network includes a base station (Yu: Fig. 13; [0087]).  

Regarding claims 5 and 11, Yu in view of Khan teaches wherein the downlink transmissions are -12-ITC-2-1435US04 received using a high speed downlink shared channel (HS-DSCH) (Yu: Fig. 13; [0087]).
  
Regarding claims 6 and 12, Yu in view of Khan teaches wherein the one or more cells or the plurality of cells are High-speed Downlink Packet Access (HSDPA) serving cells (Yu: Fig. 13; [0087]).  

Regarding claims 13 and 15, Yu in view of Khan teaches wherein the second time period begins after expiration of the first time period (Khan: Fig. 4; [0028], UE stops sending CQI to cell-1 after the first time period, and reports CQI for cell-2 only then, as shown on Fig. 4). 

Regarding claims 14 and 16, Yu in view of Khan and Yoon teaches wherein the second time period begins in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells (Yoon: [0037], LPI indicting stop sending CQI on non-anchor carriers; Figs. 5-6 shoe MAC level/L2 frames).

Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1) in further view of Yoon et al (US 2007/0091817 A1) in further view of Khan et al (US 2007/0254652 A1) (hereinafter Khan’652).

Regarding claims 2 and 8, Yu in view of Khan and Yoon does not explicitly disclose wherein the processor and the transmitter are further configured to switch between transmission of control information indicating the plurality of CQIs and transmission of control information indicating a single CQI.  
Khan’652: [0032]; [0068], switching between single CQI and multiple CQIs).
	It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan and Yoon wherein the processor and the transmitter are further configured to switch between transmission of control information indicating the plurality of CQIs and transmission of control information indicating a single CQI as disclosed by Khan’652 to provide a system for switching between single user and multi-user MIMO (Khan’652: Abstract).	
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1) in further view of Yoon et al (US 2007/0091817 A1) in further view of Khan et al (US 2004/0179493 A1) (hereinafter Khan’493).

Regarding claims 3 and 9, Yu in view of Khan and Yoon does not explicitly disclose wherein the plurality of CQIs are associated with different Node Bs. 
	Khan’493 teaches wherein the plurality of CQIs are associated with different Node Bs (Khan’493: Figs. 7 and 8; [0041]-[0042]).
	It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan and Yoon wherein the plurality of CQIs are associated with different Node Bs as disclosed by Khan’493 to provide a system for CQI and power allocation (Khan’493: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.